Exhibit 10.3
EXECUTION VERSION
SHARE REPURCHASE AGREEMENT
          THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is dated as of
October 1, 2010 by and among Enstar Group Limited (the “Company”), Nicholas A.
Packer (“Packer”) and Hove Investments Holding Limited (“Hove”).
          WHEREAS, the sole owner of Hove is R&H Trust Co. (BVI) Limited, as
trustee of the Hove Trust;
          WHEREAS, Packer and his immediate family are the sole beneficiaries of
the Hove Trust;
          WHEREAS, Hove desires to sell 100,000 ordinary shares of the Company,
par value $1.00 per share (the “Shares”), to the Company; and
          WHEREAS, the Company desires to purchase the Shares from Hove.
          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be bound hereby, the parties hereto agree as
follows:
     SECTION 1. SALE AND PURCHASE; CLOSING.
          1.1 Sale and Transfer of the Shares. Subject to the terms and
conditions of this Agreement, the Company shall purchase the Shares from Hove at
a purchase price of $70.00 per Share, for an aggregate purchase price of
$7,000,000, payable as provided in Section 1.2 hereof.
          1.2 Payment. At the Closing (as defined below):
               (a) Hove shall (i) deliver to the Company stock certificates,
endorsed in blank, representing the Shares or (ii) cause the Shares to be
electronically transferred to the Company’s account at the Company’s transfer
agent;
               (b) the Company shall deliver to Hove the promissory note in the
form attached hereto as Exhibit A (the “Hove Note”) as consideration for the
Shares;
               (c) Packer shall deliver to the Company the lock-up agreement in
the form attached hereto as Exhibit B (the “Packer Lock-up”); and
               (d) Hove shall deliver to the Company the lock-up agreement in
the form attached hereto as Exhibit C (the “Hove Lock-up”).
               (e) This Agreement, the Hove Note, the Packer Lock-up and Hove
Lock-up are collectively referred to herein as the “Transaction Documents.”

 



--------------------------------------------------------------------------------



 



          1.3 Closing. The closing of the sale and purchase of the Shares (the
“Closing”) shall occur as soon as reasonably practicable following the execution
and delivery of this Agreement and at such place as the parties shall agree.
     SECTION 2. REPRESENTATIONS AND WARRANTIES OF PACKER. Packer hereby
represents and warrants to the Company as follows:
          2.1 Securities Ownership. Hove is the beneficial and record owner of
the Shares, free and clear of any lien, pledge, option, security interest,
claim, charge, third party right or any other restriction or encumbrance (each
an “Encumbrance”) and will, at the Closing, transfer to the Company good and
marketable title to the Shares, free and clear of any Encumbrance. No affiliate
of Hove or Packer, and no immediate family member of Packer, beneficially owns
any ordinary shares of the Company or any securities convertible into ordinary
shares of the Company.
          2.2 Authority; Execution and Delivery. Packer and Hove each have the
requisite power and authority to execute and deliver this Agreement and the
other Transaction Documents to which each is a party, to perform their
obligations under this Agreement and the other Transaction Documents to which
each is a party and to consummate the transactions contemplated hereby and
thereby. All requisite action has been taken to authorize the execution,
delivery and performance by Packer and Hove of this Agreement and the other
Transaction Documents to which each is a party and the consummation of the
transactions contemplated hereby and thereby, and, with respect to Hove, no
other proceedings on the part of the company is necessary to authorize the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby. This Agreement and the other Transaction
Documents to which each of Packer and Hove is a party have been duly executed
and delivered by each of Packer and Hove and constitute the legal, valid and
binding obligations of Packer and Hove, enforceable against Packer and Hove in
accordance with their terms, except as limited by bankruptcy, insolvency or
other similar laws of general application relating to or affecting the
enforcement of creditors’ rights and general principles of equity.
          2.3 No Conflicts; Consents. The execution, delivery and performance by
Packer and Hove of this Agreement and the other Transaction Documents to which
each is a party, and the consummation of the transactions contemplated hereby
and thereby, do not and will not: (a) with respect to Hove, conflict with or
result in a violation or breach of, or default under, any provision of the
company’s charter, bylaws or other organizational documents; (b) conflict with
or result in a violation or breach of any provision of any law or governmental
order applicable to Packer or Hove; (c) require the consent, notice or other
action by any person under, conflict with, result in a violation or breach of,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, terminate, modify or cancel any
contract to which Packer or Hove is a party or by which Packer or Hove is bound
or to which any of their properties and assets are subject; or (d) result in the
creation or imposition of any Encumbrance on any properties or assets of Packer
or Hove. No consent, approval, permit, governmental order, declaration or filing
with, or notice to, any governmental authority is required by or with respect to
Packer or Hove in connection with the execution and delivery of this Agreement
and the other Transaction

2



--------------------------------------------------------------------------------



 



Documents to which Packer or Hove is a party and the consummation of the
transactions contemplated hereby and thereby (except for any filings that may be
required by the U.S. Securities and Exchange Commission as a result of
obligations under Section 13 or Section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) .
     SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company
hereby represents and warrants to Packer and Hove as follows:
          3.1 Authority; Execution and Delivery. The Company has the requisite
power and authority to execute and deliver this Agreement and the other
Transaction Documents to which it is a party, to perform its obligations under
this Agreement and the other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby. All requisite
action has been taken to authorize the execution, delivery and performance by
the Company of this Agreement and the other Transaction Documents to which it is
a party and the consummation of the transactions contemplated hereby and
thereby, and no other proceedings on the part of the Company are necessary to
authorize the execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby. This Agreement and the other
Transaction Documents to which the Company is a party have been duly executed
and delivered by the Company and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as limited by bankruptcy, insolvency or other similar laws
of general application relating to or affecting the enforcement of creditors’
rights and general principles of equity.
          3.2 No Conflicts; Consents. The execution, delivery and performance by
the Company of this Agreement and the Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the memorandum of association, bye-laws or other
organizational documents of the Company; (b) conflict with or result in a
violation or breach of any provision of any law or governmental order applicable
to the Company; (c) require the consent, notice or other action by any person
under, conflict with, result in a violation or breach of, constitute a default
or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any contract to which the
Company is a party or by which the Company is bound or to which any of its
properties and assets are subject; or (d) result in the creation or imposition
of any Encumbrance on any properties or assets of the Company. No consent,
approval, permit, governmental order, declaration or filing with, or notice to,
any governmental authority is required by or with respect to the Company in
connection with the execution and delivery of this Agreement and the other
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby (except for any filings that may be
required by the U.S. Securities and Exchange Commission as a result of the
Company’s obligations under the Exchange Act or by any insurance authority or
other regulatory body with jurisdiction over the Company or any of its
subsidiaries).
     SECTION 4. FURTHER ASSURANCES. Each party hereto shall use its commercially
reasonable efforts to execute all documents necessary or desirable to effect the
transaction

3



--------------------------------------------------------------------------------



 



contemplated hereunder.
     SECTION 5. ENTIRE AGREEMENT; EFFECT ON PRIOR DOCUMENTS. This Agreement and
the other documents referred to herein or delivered pursuant hereto contain the
entire agreement among the parties with respect to the transaction contemplated
hereby and supersede all prior negotiations, commitments, agreements and
understandings among them with respect thereto.
     SECTION 6. COUNTERPARTS; FACSIMILE AND PDF SIGNATURES. This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Signatures of the parties transmitted by facsimile or pdf shall be
deemed to be their originals for all purposes.
     SECTION 7. GOVERNING LAW. This Agreement shall be governed by, and
construed and enforced in accordance with, the substantive laws of Bermuda
without regard to its principles of conflicts of laws.
[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

              ENSTAR GROUP LIMITED
 
       
 
       
 
       
 
       
 
  By:   /s/ Richard J. Harris
 
       
 
  Name:   Richard J. Harris
 
  Title:   Chief Financial Officer
 
       
 
       
 
       
 
            /s/ Nicholas A. Packer           NICHOLAS A. PACKER
 
       
 
            HOVE INVESTMENTS HOLDING LIMITED
 
       
 
       
 
       
 
  By:   /s/ Craig Williams
 
       
 
  Name:   Craig Williams
 
  Title:   Authorized Representative

[Signature Page to Packer Share Repurchase Agreement]

5



--------------------------------------------------------------------------------



 



EXHIBIT A
Hove Note
See attached.

 



--------------------------------------------------------------------------------



 



PROMISSORY NOTE

      $7,000,000   October __, 2010     Hamilton, Bermuda

     FOR VALUE RECEIVED, ENSTAR GROUP LIMITED, a Bermuda exempted company,
(“Maker”), hereby unconditionally promises to pay to the order of HOVE
INVESTMENTS HOLDING LIMITED, a company formed under the laws of the British
Virgin Islands (“Payee”), in installments as hereinafter provided, the principal
amount of SEVEN MILLION DOLLARS ($7,000,000), together with interest on the
outstanding principal balance hereof from time to time outstanding from the date
hereof and until this Note is paid in full, whether before or after maturity, at
an annual rate of three and one-half percent (3.5%), and, to the extent lawful,
to pay interest at the same rate on any overdue installment of interest.
     Interest shall be calculated on the basis of actual days elapsed and a year
of 360 days and shall be paid in arrears on each Payment Date (as defined
below).
     The principal amount hereof shall be repaid on each date specified below,
or if the date specified below is not a business day, on the first business day
thereafter (each, a “Payment Date”), in each case in the amount specified below,
such that the Note will be repaid in full on the last Payment Date:

          Payment Date   Amount of Repayment
 
       
December 31, 2010
  $ 2,333,333  
December 1, 2011
  $ 2,333,333  
December 1, 2012
  $ 2,333,334  

     Payments of principal and interest shall be made in lawful money of the
United States of America by wire transfer of immediately available funds to the
account designated in writing to Maker by Payee or at such other place as the
holder of this Note shall designate to Maker in writing.
     Maker may prepay this Note in whole or in part at any time without premium
or penalty. Any partial prepayment shall be applied to the unpaid installments
of principal in the inverse order of their maturity.
     The occurrence of any of the following shall constitute an “Event of
Default” hereunder: (a) default in any payment by Maker hereunder when due;
(b) sale of all or substantially all of Maker’s assets, or any formal action in
contemplation of the dissolution, liquidation or termination of Maker’s
existence; or (c) institution of any proceedings by or against Maker under any
law relating to bankruptcy, insolvency, reorganization or other form of debtor
relief or

A-1



--------------------------------------------------------------------------------



 



Maker’s making an assignment for the benefit of creditors, or the appointment of
a receiver, trustee, conservator or other judicial representative for Maker or
Maker’s property.
     Upon the occurrence of any Event of Default, all amounts payable hereunder
shall, at the holder’s option but without notice or demand, become immediately
due and payable, and the holder shall thereupon have all rights and remedies
provided hereunder or otherwise available at law or in equity.
     No failure or delay on the part of the holder to insist on strict
performance of Maker’s obligations hereunder or to exercise any remedy shall
constitute a waiver of the holder’s rights in that or any other instance. No
waiver of any of the holder’s rights shall be effective unless in writing, and
any waiver of any default or any instance of non-compliance shall be limited to
its express terms and shall not extend to any other default or instance of
non-compliance.
     Maker and each endorser hereby waives presentment, notice of nonpayment or
dishonor, protest, notice of protest and all other notices in connection with
the delivery, acceptance, performance, default or enforcement of payment of this
Note, and hereby waives all notice or right of approval of any extensions,
renewals, modifications or forbearances which may be allowed.
     Maker shall pay all reasonable costs and expenses (including attorneys’
fees) incurred by the holder relating to the enforcement of this Note.
     Any provision hereof found to be illegal, invalid or unenforceable for any
reason whatsoever shall not affect the validity, legality or enforceability of
the remainder hereof.
     If the effective interest rate on this Note would otherwise violate any
applicable usury law, then the interest rate shall be reduced to the maximum
permissible rate and any payment received by the holder in excess of the maximum
permissible rate shall be treated as a prepayment of the principal of this Note.
     This Note shall be binding upon Maker’s successors and assigns and shall
inure to the benefit of each holder of this Note and such holder’s heirs,
personal representatives, successors, endorsees and assigns.
     This Note shall be construed and interpreted in accordance with the laws of
Bermuda (excluding the laws applicable to conflicts or choice of law). If any of
the terms of this Note shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not affect any of the other terms hereof or
such other instrument.
[Signature Page Follows]

A-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has
duly executed and delivered this instrument.

              ENSTAR GROUP LIMITED
 
       
 
       
 
       
 
  By:    
 
       
 
  Name:   Richard J. Harris
 
  Title:   Chief Financial Officer

[Signature Page to Hove Note]

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
Packer Lock-up
See attached.

 



--------------------------------------------------------------------------------



 



October __, 2010
Enstar Group Limited
P.O. Box HM 2267
Windsor Place, 3rd Floor
18 Queen Street
Hamilton HM JX
Bermuda
     Re:     Share Repurchase by Enstar Group Limited
Dear Sirs:
     The undersigned, a shareholder of Enstar Group Limited, a Bermuda exempted
company (the “Company”), understands that the Company proposes to enter into a
Share Repurchase Agreement (the “Repurchase Agreement”) with the shareholder and
Hove Investments Holding Limited (“Hove”), providing for the Company’s
repurchase of certain of Hove’s ordinary shares of the Company, par value $1.00
per share (the “Ordinary Shares”). In recognition of the benefit that such a
repurchase will confer upon the undersigned, as well as Hove, which is
affiliated with the undersigned, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the undersigned
agrees with the Company that, during a period of two years from the date of the
Repurchase Agreement (the “Lock-up Period”), the undersigned will not, without
the prior written consent of the Company, (i) directly or indirectly, offer,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise dispose of or transfer any of the Company’s Ordinary Shares or any
securities convertible into or exchangeable or exercisable for Ordinary Shares,
whether now owned or hereafter acquired by the undersigned or with respect to
which the undersigned has or hereafter acquires the power of disposition
(collectively, the “Lock-Up Securities”) or (ii) enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of the Lock-Up Securities,
whether any such swap or other transaction is to be settled by delivery of
Ordinary Shares or other securities, in cash or otherwise.
     Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of the Company:

  (i)   as a bona fide gift or gifts; or     (ii)   to any trust for the direct
or indirect benefit of the undersigned or the immediate family of the
undersigned (for purposes of this lock-up agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin);

B-1



--------------------------------------------------------------------------------



 



provided, in each case, that: (A) the Company receives a signed lock-up
agreement for the balance of the Lock-up Period from each donee, trustee,
distributee, or transferee, as the case may be and (B) any such transfer shall
not involve a disposition for value.
     In addition, the undersigned agrees that, without the Company’s prior
written consent, the undersigned will not, during the period commencing on the
date hereof and ending at the end of the Lock-up Period, make any demand for or
exercise any right with respect to, the registration of any Lock-up Securities
or any securities convertible into, exercisable for, or exchangeable for Lock-up
Securities.
     The undersigned understands and acknowledges that the terms of this lock-up
agreement apply to Lock-Up Securities that are subject to any pledge arrangement
or agreement, and accordingly, any sale or transfer of any pledged Lock-up
Securities in violation of the provisions herein would constitute a breach of
this lock-up agreement for which the Company would be entitled to seek damages.
     The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.
[Signature Page Follows]

B-2



--------------------------------------------------------------------------------



 



     
 
  Very truly yours,
 
   
 
   
 
   
 
   
 
  NICHOLAS A. PACKER

[Signature Page to Packer Lock-up]

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
Hove Lock-up
See attached.

 



--------------------------------------------------------------------------------



 



October __, 2010
Enstar Group Limited
P.O. Box HM 2267
Windsor Place, 3rd Floor
18 Queen Street
Hamilton HM JX
Bermuda
     Re:     Share Repurchase by Enstar Group Limited
Dear Sirs:
     The undersigned, a shareholder of Enstar Group Limited, a Bermuda exempted
company (the “Company”), understands that the Company proposes to enter into a
Share Repurchase Agreement (the “Repurchase Agreement”) with Nicholas A. Packer
and the shareholder providing for the Company’s repurchase of certain of the
shareholder’s ordinary shares of the Company, par value $1.00 per share (the
“Ordinary Shares”). In recognition of the benefit that such a repurchase will
confer upon the undersigned, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned agrees
with the Company that, during a period of two years from the date of the
Repurchase Agreement (the “Lock-up Period”), the undersigned will not, without
the prior written consent of the Company, (i) directly or indirectly, offer,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise dispose of or transfer any of the Company’s Ordinary Shares or any
securities convertible into or exchangeable or exercisable for Ordinary Shares,
whether now owned or hereafter acquired by the undersigned or with respect to
which the undersigned has or hereafter acquires the power of disposition
(collectively, the “Lock-Up Securities”) or (ii) enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of the Lock-Up Securities,
whether any such swap or other transaction is to be settled by delivery of
Ordinary Shares or other securities, in cash or otherwise.
     Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of the Company as:

  (i)   a bona fide gift or gifts; or     (ii)   distributions to stockholders
of the undersigned;

provided, in each case, that: (A) the Company receives a signed lock-up
agreement for the balance of the Lock-up Period from each donee, stockholder,
distributee, or transferee, as the case may be and (B) any such transfer shall
not involve a disposition for value.

C-1



--------------------------------------------------------------------------------



 



     In addition, the undersigned agrees that, without the Company’s prior
written consent, the undersigned will not, during the period commencing on the
date hereof and ending at the end of the Lock-up Period, make any demand for or
exercise any right with respect to, the registration of any Lock-up Securities
or any securities convertible into, exercisable for, or exchangeable for Lock-up
Securities.
     The undersigned understands and acknowledges that the terms of this lock-up
agreement apply to Lock-Up Securities that are subject to any pledge arrangement
or agreement, and accordingly, any sale or transfer of any pledged Lock-up
Securities in violation of the provisions herein would constitute a breach of
this lock-up agreement for which the Company would be entitled to seek damages.
     The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.
[Signature Page Follows]

C-2



--------------------------------------------------------------------------------



 



              Very truly yours,
 
            HOVE INVESTMENTS HOLDING LIMITED
 
       
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Hove Lock-up]

C-3